Citation Nr: 0530426	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-16 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbar spine disability, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from May 1956 to 
May 1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO rating decision that 
continued a 10 percent disability rating for service-
connected lumbar spine disability, and denied service 
connection for COPD.

The appellant submitted a Notice of Disagreement (NOD) in 
January 2004, and the RO issued a Statement of the Case (SOC) 
in April 2004.  The appellant perfected his appeal via VA 
Form 9 (Appeal to the Board of Veterans' Appeals) in April 
2004.  The substantive appeal requested a hearing before the 
Board in Washington,; however, in April 2005, the appellant 
withdrew the request for hearing and asked the RO to forward 
the appeal to the Board as soon as possible.

In October 2005, a Deputy Vice Chairman of the Board granted 
the appellant's motion to advance this case on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2005).

The Board's decision on the claim for an increased rating of 
service-connected  lumbar spine disability is set forth 
below.  The claim for service connection for COPD is 
addressed in the remand following the order; that matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The appellant has been able to flex his lumbar spine to 
80 degrees, with mild pain on motion; this is indicative of 
no more than mild overall limited motion.  

3.  The evidence prior to September 23, 2002, does not show 
that the appellant had muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in the 
standing position.

4.  Since September 23, 2002, there is no evidence of 
separately ratable neurological manifestations of the 
service-connected lumbar spine disorder.  

5.  Since September 23, 2002, there is no evidence that the 
appellant had any qualifying incapacitating episodes due to 
his spinal disorder during the previous twelve months.

6.  While the veteran has asserted experiencing back pain, 
and back pain has been objectively noted, a physician has 
opined that the appellant's back pain does not result in any 
functional impairment; there is no contrary medical evidence 
or opinion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
degenerative changes of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);  
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40,  4.45, 
4.49,  4.71, 4.71a, Diagnostic Codes 5292 and 5295 (as in 
effect prior to September 26, 2003); and 5293 (as in effect 
since September 23, 2002, and then renumbered as Diagnostic 
Code 5243, effective September 26, 2003); and Diagnostic 
Codes 5235-5243 (as in effect since September 26, 2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for an 
increased rating for lumbar spine disability has been 
accomplished. 

The April 2004 SOC, the Supplemental SOCs (SSOCs) in June 
2004, February 2005, and March 2005, and the RO's notice 
letters in May 2003 and June 2003 notified the appellant of 
the legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal up to that 
point, and the bases for the denial of the claim.  After 
each, the appellant was given the opportunity to respond.  
Accordingly, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support the claim.  
  
The RO's initial notice letter in May 2003 informed the 
appellant of the evidence required to substantiate a claim 
for increased rating for his lumbosacral spine disability and 
asked the appellant to identify any medical providers or 
other entities potentially having relevant records.  The 
subsequent notice letter in June 2003 informed the appellant 
of the evidence that was currently on file and of the 
respective duties of VA and the appellant to obtain specific 
types of information still required, and particularly of the 
medical evidence still being pursued by VA.   The Board finds 
that these letters meet the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the appeal now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
before and after the January 2004 rating action on appeal.  
However, any lack of full, pre-adjudication notice in this 
appeal has not prejudiced the appellant in any way.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it "affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this appeal, any delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

The appellant's NOD was received in January 2004, and the RO 
issued an SOC in April 2004 that explained the evidence of 
record to date, the legal basis for the decision, and 
appellate procedures.  The subsequent SSOCs in June 2004, 
February 2005, and March 2005 similarly updated the appellant 
in regard to evidence of record at the time.  The evidence 
shows that the appellant had the full benefit of VCAA notice 
requirements at the time of the RO's most recent adjudication 
(as reflected in the March 2005 SSOC) after which he was 
afforded an opportunity to respond.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the matter herein 
decided.  As indicated below, the RO has obtained the 
veteran's complete service medical records (SMRs) and 
treatment records from Augusta VA Medical Center (VAMC), from 
Martin Army Hospital.  The claims file also includes medical 
records from civilian providers including St. Francis 
Hospital, Doctors Hospital, Aiken Regional Hospital, Acute 
Care Consultants, and a number of private physicians.  
Further, the appellant was afforded a VA examination of the 
spine in November 2003, the report of which is of record.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate 
the existence of, any other existing evidence that is 
pertinent to the claim on that needs to be obtained by VA.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim herein decided.

II.  Factual Background

The appellant's service medical records contain notation that 
he was treated for acute low back pain in November 1973; X-
rays revealed scoliosis at L3-4.   He complained of back pain 
in September 1975.  The report of the appellant's retirement 
physical examination in December 1975 includes an assessment 
that the  spine was normal.  

The appellant filed a claim for service connection for back 
problems in January 1976.  A VA medical examination in July 
1976 showed full mobility of the lumbosacral spine but 
diagnosed mild lumbosacral strain.  A rating decision of 
August 1976 granted service connection and assigned an 
initial 0 percent rating for lumbosacral strain, effective 
June 1976.

A rating decision of April 1977 increased the rating for 
lumbosacral strain to 20 percent, effective November 11, 
1976.  

An April 1979 VA examiner opined that the lumbosacral spine 
disorder had improved slightly.  A rating decision of May 
1979 continued the rating of 20 percent.

The appellant underwent a VA examination in March 1980 that 
showed improved range of motion.  A rating decision of April 
1980 reduced the rating to 10 percent.  

The appellant underwent a VA examination in May 2000.  The 
examiner noted history of herniated disc, previous discectomy 
surgery, and complaint of pain and weakness.  The appellant 
could forward flex to within 12 inches of the floor, could 
side bend to the left to 45 degrees, and side bend to the 
right to 30 degrees.  The examiner's impression was 
mechanical back pain associated with degenerative disc 
disease and arthritis of the spine.  X-rays showed 
degenerative changes with narrowed intervertebral disc space 
at L4-L5 and L5-S1.  A rating decision of June 2000 continued 
the rating of 10 percent.  .

The appellant filed a request for increased rating in April 
2003.  In a statement submitted in May 2003, he indicated 
that, since his spinal surgery, he has been unable to lift 
anything, and that the spine tends to curve in cold weather.

The appellant underwent a VA medical examination in November 
2003.  The appellant complained of significant morning 
stiffness, pain with prolonged sitting, and inability to lift 
any weight.  Pertinent history noted by the examiner included 
that the L4-L5 discectomy in 1977-1978 had relieved the 
appellant's back pain for a short period, but the pain 
returned and progressively worsened over the subsequent 
fifteen years.  The examiner noted that the appellant took 
non-prescription medications and used a heating pad during 
weather change, but denied any real flare-ups.  The appellant 
stated that he was confined to a wheelchair by his chronic 
obstructive pulmonary disease (COPD) and therefore did not 
have any additional limitation of motion due to the back 
pain.

On examination, the appellant's spine was straight and had a 
well-healed surgical scar.  Range of motion was forward 
flexion to 80 degrees, extension to 25 degrees, left lateral 
bending to 30 degrees, right lateral bending to 40 degrees, 
left lateral rotation to 50 degrees, and right lateral 
rotation to 50 degrees, with mild pain on range of motion.  
X-rays of the lumbar spine revealed degenerative changes with 
disc disease of L4-L5 and L5-S1 without spondylolysis or 
spondylolisthesis.  The examiner's diagnosis was progressive 
lumbar degenerative disease, both clinically and 
radiographically.  The examiner opined that there was no new 
residual limitation or functional impairment, as most of the 
appellant's limitation with ambulation was secondary to the 
COPD and not to the back pain.

In the January 2004 rating, the RO recharacterized the 
disability and continued the 10 percent rating; thereafter, 
the  current appeal appeal ensued.  

III.  Analysis

The appellant contends that his service-connected 
degenerative changes of the lumbar spine are more severe than 
the current rating indicates.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 ( 1994).

In this case, the appellant's service-connected disability 
was characterized as lumbosacral strain until January 2004, 
and as degenerative changes of the lumbar spine since the 
January 2004.  The appellant has also been diagnosed with 
degenerative disc disease, which for rating purposes is 
characterized as intervertebral disc syndrome (IVDS).  

Disabilities of the spine are rated under 38 C.F.R. § 4.71a.  
As addressed in more detail, below, the rating criteria for 
Diagnostic Code 5293 (IVDS) changed effective September 23, 
2002 , and the rating criteria for all diseases of the spine, 
including IVDS, changed effective September 26, 2003.  As 
there is no indication that the revised criteria are intended 
to have a retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of the revised criteria (see the January 
2004 rating decision).  Hence, there is no due process bar to 
the Board also considering the claim in light of the former 
and revised applicable rating criteria.   

Prior to September 23, 2002, IVDS was rated under Diagnostic 
Code 5293 as follows:  Mild IVDS was rated as 10 percent 
disabling.  Moderate IVDS was rated as 20 percent disabling.  
Severe IVDS, with recurring attacks and intermittent relief, 
was rated as 40 percent disabling.  Pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief, was 
rated as 60 percent disabling. 

Under the former and revised criteria, the terms "mild," 
"moderate" and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  

Considering the pertinent evidence light of the criteria of 
Diagnostic Code 5293 in effect prior to September 23, 2002, 
the Board finds that the appellant's IVDS was best 
characterized as "mild" rather than "moderate" or 
"severe."   The May 2000 VA examiner noted mechanical back 
pain associated with degenerative disc disease and arthritis 
of the spine, and X-rays confirmed degenerative changes with 
narrowed intervertebral disc space at L4-L5 and L5-S1, but 
appellant had nearly normal range of motion and there was no 
clinical record of objective evidence of pain.  This more 
nearly approximates the definition of mild symptoms and a 
rating of 10 percent.   The evidence does not show that IVDS 
increased in severity to level commensurate with either 
moderate" or "severe" during the pendancy of the appeal.  

Effective September 23, 2002, IVDS (still rated under 
Diagnostic Code 5293) was to be evaluated one of two 
alternative methods.  First, the disability could be rated on 
the basis of the total duration of incapacitating episodes 
over the previous 12 months.  Alternatively, IVDS could be 
rated by combining under 38 C.F.R. § 4.25 separate 
evaluations for its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  For purposes of evaluation under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician, and "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from IVDS that are present constantly or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2003).  

There is no evidence that the appellant has had any 
qualifying incapacitating episodes, so rating under that 
methodology is not available.  There also is no evidence of 
any separately ratable neurological manifestations of IVDS to 
be combined with the orthopedic manifestations, which are 
discussed below (Diagnostic Codes 5292 and 5295).     

Effective September 26, 2003, Diagnostic Code 5293 is 
eliminated and IVDS is rated under Diagnostic Code 5243.  
Diagnostic Code 5243 provides that IVDS is rated under the 
"incapacitating episode" methodology discussed above, or 
alternatively under the new General Rating Formula for 
Diseases and Injuries of the Spine.  There is no evidence of 
qualifying incapacitating episodes.  Evaluation under the 
General Rating Formula is discussed below.

Prior to September 26, 2003, lumbosacral strain was rated 
under Diagnostic Code 5295.  Under this diagnostic code, a 10 
percent evaluation is assigned when there is characteristic 
pain on motion.  A 20 percent evaluation is warranted when 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position.  A maximum 40 percent evaluation is warranted when 
there is listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, a marked limitation of forward 
bending in the standing position, a loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the foregoing with abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

Considering the pertinent evidence in light of the applicable 
criteria of Diagnostic Code 5295 as in effect prior to 
September 26, 2003, the Board notes that, on VA examination 
in May 2000, there was no evidence of muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in 
the standing position, listing of the whole spine to the 
opposite side,  positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or any of the foregoing with 
abnormal mobility on forced motion.  Thus, there is no basis 
for a rating greater than 10 percent under this criteria.  

Under the version of the rating schedule in effect prior to 
September 26, 2003, alternatively, the appellant's disability 
could be rated under Diagnostic Code 5292 (limitation of 
motion for the lumbar spine).  Under this diagnostic code, a 
10 percent evaluation is warranted for slight impairment, a 
20 percent evaluation for moderate impairment, and a 40 
percent evaluation for severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  As discussed above, the rating 
schedule does not define such terms as "slight," 
"moderate," or severe.   

Considering the pertinent evidence in light of the criteria 
of Diagnostic Code 5292 as in effect prior to September 26, 
2003, the Board notes that VA medical examination in May 2000 
revealed no more than slight overall limitation of motion.  
The VA examiner noted that the appellant could flex to within 
12 inches of the floor; the appellant complained of back 
pain, but there is no clinical indication that back pain 
caused limitation of motion.  Accordingly, there is no basis 
for assignment of a rating greater than 10 percent under this 
criteria.  

Effective September 26, 2003, the rating criteria under the 
General Rating Formula for Diseases and Injuries of the Spine 
are as follows. A rating of 10 percent is awarded for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
for the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; muscle spasm or guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  A rating of 20 percent is awarded 
for forward motion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A rating 
of 40 percent is awarded for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A rating of 50 
percent is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine.  A rating of 100 percent is awarded for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2005).  Under the 
"new" rating schedule, normal range of motion of the 
thoracolumbar spine is as follows:  flexion to 90 degrees, 
extension to 30 degrees, lateral flexion 30 degrees 
bilaterally, and rotation 30 degrees bilaterally.  38 C.F.R. 
§ 4.71a, Plate V (2005).

On comparison of appellant's symptoms, as shown by the 
medical examination of November 2003, with the schedular 
rating criteria detailed above, the Board finds that 
increased rating in excess of 10 percent is not warranted 
under the new criteria that came into effect in September 
2003.  The appellant's measured range of motion does not meet 
the schedular criteria for an increased rating of 20 percent 
(forward motion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees) nor does the record show the alternative 
symptoms of muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis that are 
required for an increased rating.  

The Board also points out that, Under Note (2) at revised 
Diagnostic Code 5283 and Note (1) at revised Diagnostic Code 
5235-5242, VA must determine whether assigning separate 
ratings under the orthopedic and neurological rating criteria 
are appropriate.  As noted above, however, in this case, 
there is no indication of a diagnosed neurological disorder, 
and no indication that any separately ratable neurological 
manifestation is associated with the service-connected 
disability.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a rating higher under any 
of the former or revised applicable rating criteria. 

As a final note, the Board points out that, regardless of 
whether the former or revised criteria is considered, when 
evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

In this case, the appellant did demonstrate mild pain on 
motion during the November 2003 VA medical examination.  
However, the examining physician opined that the back pain 
did not constitute a functional impairment.  The Board notes 
that the findings of a physician are medical conclusions that 
the Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  In view of the opinion noted above 
(and, in the absence of any contrary medical evidence 
establishing that the veteran does experience functional 
impairment due to pain) the Board finds that 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca also provide no basis for 
assignment of any higher rating based on functional loss due 
to pain.    

Under these circumstances, the claim for a rating greater 
than 10 percent for service-connected low back disability 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim 
for increase, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for service-connected lumbar 
spine disability is denied.  

REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action is warranted on the claim for service 
for COPD, even though such action will, regrettably, further 
delay a final decision on the appellant's claim.  In this 
case, the Board finds that further evidentiary development is 
necessary in order to fairly adjudicate the claim.

The appellant has contended that his COPD may be due to 
exposure to Agent Orange; since the appellant served in 
Vietnam his exposure to Agent Orange is assumed.  The 
appellant has also contended that his COPD may be due to 
asbestos exposure, and he has produced "buddy statements" 
attesting that he was exposed to asbestos in service.  The 
appellant has also produced one medical opinion (Dr. R.J.M., 
dated May 2003) stating that the appellant's X-ray showed 
pleural thickening or pleural plaques consistent with 
asbestos exposure or asbestos-related disease.  The record 
does not show that the appellant has ever had a VA 
pulmonary/respiratory examination.
        
Under these circumstances, the Board finds that the RO should 
arrange for the appellant to undergo a contemporaneous VA 
medical examination, by a physician, to obtain a medical 
opinion as to whether appellant's COPD is consequent to 
exposure to asbestos, or to exposure to Agent Orange, or any 
other incident of service.  See 38 U.S.C.A. § 5103A (West 
2002).  [Parenthetically, the Board notes while the appellant 
initially contended that his COPD may be due to in-service 
smoking, but his claim was submitted after June 9, 1998, so 
no additional development is required in regard to that 
theory of causation.]

Hence, the RO should arrange for the veteran to undergo 
examination at an appropriate VA medical facility.  The 
appellant is advised that failure to report to the scheduled 
examination, without good cause, may result in denial of the 
claim for service connection.  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant or the death of an 
immediate family member.  If the appellant fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of 
examination sent to the appellant by the appropriate VA 
medical facility.

To ensure that all due process requirements are met, the RO 
should also give the appellant one more opportunity to submit 
information and/or evidence pertinent to the claim for 
service connection for COPD under appeal.  The RO's notice 
letter to the appellant should explain that the appellant has 
a full one-year period for response.  See 38 U.S.C.A. §  
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim prior to the expiration of the one-year 
notice period).  The RO should also request that the 
appellant furnish all pertinent evidence in his possession 
that is not already on file with VA.  After providing the 
appropriate notice, the RO should attempt to obtain any 
additional evidence for which the appellant provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002) and 38 C.F.R. § 
3.159 (2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and/or development 
action required by the VCAA prior to adjudicating the claim 
for a TDIU on appeal.        

In view of the foregoing, this matter is hereby REMANDED to 
the RO, via the AMC, for the following actions:

1.  The RO should send to the appellant 
and his service representative a letter 
requesting that the appellant provide 
sufficient information, and as 
necessary signed authorization, to 
allow the RO to obtain any additional 
evidence not of record that pertains to 
his claim for service connection for 
COPD.  The RO should also invite the 
appellant to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that it is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to 
the appellant that he has a full one-
year period to respond, although VA may 
decide the claim within the one-year 
period.

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.

3.  After all records and/or responses 
received from each contacted entity 
have been associated with the claims 
file, or after the time period for the 
appellant's response has expired, the 
RO should arrange for the appellant to 
undergo a pulmonary examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to the examine the 
appellant, and the report of 
examination should include discussion 
of the appellant's documented medical 
history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should render an opinion, 
consistent with sound medical 
principles, as to whether it is at 
least as likely as not (i.e., there is 
at least a 50 percent probability) that 
the appellant's COPD is due to in-
service asbestos exposure or Agent 
Orange exposure.      

The physician should set forth all 
examination findings, along with 
complete rationale for his opinions, in 
a printed (typewritten) report.

5.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examination 
sent to the appellant by the pertinent 
VA medical facility.

6.  To help avoid any future remand, 
the RO must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed appropriate, 
the RO should readjudicate the claim 
for service connection for COPD in 
light of all pertinent evidence and 
legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO should furnish 
to the appellant and his representative 
a supplemental SOC that includes clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time for response before 
the claims file is returned to the 
Board for appellate review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
further action until he is notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


